Title: To Alexander Hamilton from Robert R. Livingston, 3 March 1787
From: Livingston, Robert R.
To: Hamilton, Alexander


Clermount [New York] 3d March 1787
Dr Sir
I recd. your favor with the Barrons papers in hand, by the post, the letters you mention to have sent by a private hand never reached me. I enclose a letter to the Baron containing my opinion Tho I confess to you that I think that in publishing (as he told me he proposed) he will shew more resentment that prudence. He will provoke replies, he will be called upon to shew what he has lost, the payments to him will be compared wth what other officers have recd. It will be said that Congress have failed in all their engagements from necessity, that there is nothing singular in his situation. In short he will hear many things that will vex & disturb him, and hence exclude him self from all hopes of a further provision, When a more liberal spirit, or a heavier purse may incline Congress to make it. If you think with me you will use your influence with him to drop the Idea of a publication that can do him no good but may injure him.
I recd. your information relative to the Law for dividing the district. I am much obliged by your attention to that object. While I condole with you on the loss of the impost I congratulate you on the lawrels you acquired in fighting its battles. I see you are making some progress in the new system of taxation but I could hardly credit my eyes when I saw Jones opposed to the clause for a tax on houses since I am not extreamly deceived I heard him commend to you your Ideas on that subject as a Law of his. Be very Tender on the point of taxation. I am convinced no direct tax of any importance can be raised. ⟨The dema⟩nds of the people in this part of the state are ⟨irk⟩some & irritable. The collectors are all restrained ⟨& set⟩ upon, not having been able to collect the quota ⟨of⟩ the £50,000 tax. Indeed the imprudent grants of money both in this & Dutches county for the building of court houses & the collection of arrears all within six months have fallen extreamly heavy. You will be astonished when I tell you that my tax in this year upon an estate which has ⟨rare⟩ produced an £40⟨00⟩ per annum is upwards of £600 in certificates & £2⟨80⟩ Specie including arrears of one year & one years arrears when I lived at Philadelphia & was not an inhabitant of the State. I shall endeavour to make myself here useful by affecting some changes in the representation which I have good hopes of accomplishing in Dutches county where I have conversed with most of the leading people at this end of it who agree with me in thinking a change necessary. The county will I think remove five of their old members. I expect that this will produce some attack on me or my salary by those who know I am opposed to them. All I expect from my friends will be that they do not suffer such ⟨exer⟩tions to be made as will be dishonourable to ⟨me.⟩ A liberal or honorable appointment such as would enable me to live as I would wish constantly in New York I can not expect it from the prevailing party.
I am Dr Sir   with esteem & regard   Your Most Obdt hum: Servt.
Robt R. Livingston
Coll Alexander Hamilton
